Title: From George Washington to Colonel William Davies, 20 April 1780
From: Washington, George
To: Davies, William


          
            D. sir
            Head Qrs Morris Town April 20th 1780
          
          I have received Your Letter of the 20th of last month—and Mr Harrison has communicated to me the contents of one he had received from You of the same date.
          The arrangement of Officers for the Regiments gone to the Southward, was made at philadelphia—after the Virginia line marched from hence—and I do not know the reasons which operated, for appointing Colo. Gist to the command of one of them in preference to Others. With respect to Yourself it possibly might have happened from

an opinion which generally prevailed about the time, that You meant to leave the service. I have not heard that the post of Deputy Adjutant General in the Southern Army was vacant, but on the contrary I believe the Gentleman who has long held it, still acts. At any rate however I do not know that there is any thing in the arrangement of the Adjutant General & Inspector’s department which would give any of the sub Inspectors a right to a vacancy which might happen in the former, on a successional principle; nor do I recollect that it was ever in contemplation to establish in them such a right. I have written to Genl Muhlenburg on the subject of collecting the Recruits & Drafts the State may make at certain places of Rendezvous, and how they are to be disposed of; and with respect to Deserters he will hear from me by another Opportunity. From the unhealthiness of petersburg—I have requested him not to assemble the Recruits & Drafts at it—& if it can be done, to remove the Sick now there to some Other place. I have also proposed to him your superintending them for the present—and I doubt not if You are appointed, You will do all in your power to promote their relief. In such case You will advise Genl Muhlenburg of their state & number every Two or Three Weeks—who will of course inform me. I have written to Doctr Brown, who at this time has the direction of the Medical department (Doctr Shippen being in arrest) acquainting him that a physician or more is wanted, & desired him to take measures for having One supplied without loss of time if it can be done. As to the pay of the Officers in Virginia—it is difficult to say, from the state of our treasury & their remote situation, what can be done about it. I have mentioned the matter in my Letter to Genl Muhlenburg & perhaps by his transmitting an Abstract of their names—rank & Regiments, to the Honble the Board of War, with whom by the instructions he received from them he is occasionally to correspond, they may have it in their power to make some arrangement by which the Officers may obtain their pay. I am D. Sir with regard & esteem Yr Most Obedt st
          
            G.W.
          
        